        .
       _,.
•"'AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT Co                                                T
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                   UNITED STATES OF AMERICA                                       JUDGMENT IN A                 ~£1'J
                                       v.                                         (For Offenses Committed (9(i)UfKl!RNlliMittbifi""'~,\tOll~'l
                                                                                                                BY
                   ADRIAN ANTONIO-BRA VO (1)
                                                                                     Case Number:         18CR2424 JM

                                                                                  Ma     A. Franklin
                                                                                  Defendant's Attorney
 REGISTRATION NO.                      68706298

  D -
 THE DEFENDANT:
 IZI pleaded guilty to count(s)              ONE OF THE INFORMATION

 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                     Count
 Title & Section                         Nature of Offense                                                                          Number(s)
 8 USC 1324(a)(2)(B)(iii);               BRINGING IN ILLEGAL ALIEN(S) FOR FINANCIAL GAIN;                                              1
  1s use 2                               AIDING AND ABETTING




      The defendant is sentenced as provided in pages 2 through                              2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  D The defendant has been found not guilty on count(s)
  1X1       Count(s)    REMAINING                                                       dismissed on the motion of the United States.

            Assessment : $100.00, WAIVED.


            NT A Assessment*: $
  IXI       The Court finds the defendant indigent.
            *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 00 No fine                 D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                                  October 12. 2018
                                                                                  Date of Imposition of Sentence



                                                                                                         T.MILLER
                                                                                                         ES DISTRICT JUDGE



                                                                                                                                      18CR2424 JM
: Ao' 24.sB (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                ADRIAN ANTONIO-BRA VO (1)                                                Judgment - Page 2 of2
 CASE NUMBER:              18CR2424JM

                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  TIME SERVED.




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.

  D     The defendant shall surrender to the United States Marshal for this district:


        D     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:
        D     on or before
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                            to

  at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          18CR2424 JM
